Citation Nr: 0840421	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-31 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for chronic headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from June 1985 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania; the case is controlled by the RO 
in New York, New York.  

The veteran indicated on his VA Form 9, received in October 
2006, that he wanted a hearing before the Board in 
Washington, DC.  A hearing was scheduled in October 2008, but 
he failed to appear for the hearing.  The veteran has not 
requested that another hearing be scheduled, nor has he 
provided good cause for failing to appear for the October 
2008 hearing.  Neither has he provided reasons why he could 
not have submitted a timely request for postponement.  
Accordingly, his hearing request is considered to have been 
withdrawn.  38 C.F.R. § 20.702(d) (2008).  

The February 2006 rating decision also denied service 
connection for a benign skin tag, claimed as skin irritation.  
In communication received from the veteran in May 2006, he 
disagreed with that denial, and the September 2006 statement 
of the case also addressed that issue.  However, in his VA 
Form 9 the veteran addressed only the issues concerning 
migraine headaches and vertigo, and he has not subsequently 
indicated his desire to appeal the skin disorder issue.  
38 C.F.R. § 20.200 (2008).  Therefore, no issue concerning 
service connection for a skin disorder is currently before 
the Board.  However, in his October 2008 Written Brief 
Presentation, the veteran's representative provided 
additional argument concerning the skin tag issue.  The 
representative's comments are referred to the RO for 
appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The service medical records contain a diagnosis of chronic 
migraine headaches in April 1991 and, on the history portion 
of the veteran's separation examination, he indicated that he 
had a history of frequent of severe headaches; but the 
separation examiner did not report any pertinent abnormal 
clinical findings or list any relevant diagnosis.  However, 
at the time of a Reserve examination in January 1995, the 
veteran indicated that he had no history of frequent or 
severe headaches; again, the examiner did not record any 
pertinent abnormal clinical findings or relevant diagnosis.  
The post-service treatment records are silent for any 
complaint of headaches until October 2005.  

Although a VA compensation examiner in October 2005 diagnosed 
unexplained vertigo and headaches, at least one private 
examiner listed a diagnosis of migraine headaches.  Further, 
the veteran and his wife have both stated that he has had 
severe headaches since he left service.  No examiner, VA or 
private, has provided a definite opinion - one way or the 
other - as to whether the veteran's current headaches, 
specifically chronic migraines, are related to the chronic 
migraines noted in service.  The duty to assist requires that 
VA attempt to obtain such an opinion.  

Further, although the service medical records are silent for 
complaints, clinical findings, or diagnosis of vertigo, the 
veteran has indicated that his headaches and vertigo occur at 
the same time and are related.  The post-service treatment 
records are silent for any complaint of vertigo until 
February 2006, when the veteran reported an episode of the 
"room spinning" the previous night, with several 
occurrences in the past.  Accordingly, a medical opinion is 
also needed as to whether his headaches and vertigo are 
related and whether both symptoms may be manifestations of 
another disorder that is due to service.  

Accordingly, the case is REMANDED for the following actions:  

1.  Schedule the veteran for a 
neurological examination.  The examiner 
should review the claims file.  The 
examiner's report should set forth in 
detail all current complaints, clinical 
findings, and diagnoses concerning the 
veteran's complaints of vertigo and 
headaches.  All indicated tests should be 
completed.  Ask the examiner to provide 
opinions as to the likelihood (i.e., 50 
percent probability or greater) that (1) 
any current headaches are related to the 
headaches, including chronic migraines, 
noted during service, (2) the veteran's 
vertigo is related to service or to the 
headaches that were noted during service, 
and (3) the veteran's headaches and/or 
vertigo are manifestations of a disorder 
that is related to service.  All opinions 
should be supported by adequate 
rationale.  

2.  Then, readjudicate the issues on 
appeal.  If the veteran's claims are not 
granted to his satisfaction, furnish him 
and his accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


